Citation Nr: 9907175	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  94-23 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from December 1948 to June 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant's claim of 
service connection for the cause of the veteran's death.

In November 1996, the Board remanded the case to the RO for 
additional evidentiary and procedural development, including 
to address the inextricably intertwined issue of whether or 
not the veteran's death was related to disability due to in-
service tobacco use and/or tobacco use dependence.  Following 
these developments, the RO considered the evidence of record 
and the issue of the role in-service tobacco use may or may 
not have contributed the veteran's death, and affirmed the 
denial of the appellant's claim in an October 1998 decision.  
The case was returned to the Board in January 1999 and the 
appellant now continues her appeal.


FINDINGS OF FACT

The appellant has not submitted competent evidence of a 
plausible claim of service connection for the cause of the 
veteran's death.





CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's death certificate shows that he died on 
August [redacted], 1993, due to lung adenocarcinoma metastatic 
to the pleura, bone, and bone marrow, pathologic fracture of 
femur, and chronic obstructive lung disease.  At the time of 
his death, he was service-connected for residuals of a 
fractured nasal bone, rated as noncompensable.

The veteran's service medical records show that his lungs and 
chest were normal on enlistment examination in December 1948, 
and on re-enlistment examination in June 1952.  Though the 
veteran in shown to have served on active duty until June 
1955, the National Personnel Records Center in St. Louis, 
Missouri, was unable to find any of his service medical 
records for his period of service between June 1952 and June 
1955.  However, the claims file includes a quadrennial 
examination report, dated in November 1982, and a separation 
examination report, dated in April 1984, from the veteran's 
Army Reserve service which show that his lungs and chest were 
normal on clinical evaluation during both occasions.

The report of a May 1984 VA compensation examination shows 
that the veteran's breath sounds were intact on examination 
of his respiratory system.  A chest X-ray report, dated in 
April 1984, shows normal findings, including that his heart 
and mediastinum were normal, and that his lung fields were 
clear and well expanded.  No respiratory abnormalities were 
noted.

Private medical records, including the veteran's terminal 
hospitalization report,  show that he was admitted on August 
12, 1993, for inpatient treatment with complaints of fever, 
chills, cough, shortness of breath, and congestion.  His past 
medical history did not show any respiratory problems, though 
he was noted to be a pipe smoker for 50 years.  Following 
admission, a thorax CT scan was performed which revealed the 
presence of a malignant mass, measuring 11 x 9 x 8 
centimeters, located in his right upper lung lobe with direct 
mediastinal extension and secondary ipsilateral pleural 
effusion.  A bronchoscopy and biopsy of tissue from the mass 
was conducted, and the veteran was diagnosed with 
adenocarcinoma of the lung, with secondary diagnoses of 
metastases to his bone, pleura, adrenal glands, and bone 
marrow.  The reports note that during treatment, the veteran 
sustained a pathologic fracture of his left femur due to 
extensive metastatic disease.  Osteolytic lesions compatible 
with metastasis were found on radiographic study of his 
femur.  He was found to have widespread metastatic carcinoma, 
and his condition quickly deteriorated.  He developed 
disseminated intravascular coagulation and his condition was 
judged to be terminal.  The veteran died on August [redacted], 
1993.  No autopsy was performed.  As previously mentioned, his 
death certificate shows that his death was due to lung 
adenocarcinoma metastatic to the pleura, bone, and bone 
marrow, pathologic fracture of femur, and chronic obstructive 
lung disease.

In October 1993, the appellant filed a claim for Dependency 
and Indemnity Compensation, contending that the veteran's 
cause of death was a result of his period of active military 
service.  In a written statement dated in December 1996, the 
appellant reported that the veteran acquired a cigarette 
habit during his period of active duty, and that after he 
separated from active service he smoked an average of 2 to 3 
packs of cigarettes per day, and also smoked a pipe and 
cigars.  She reported that the veteran had tried 
unsuccessfully to quit smoking tobacco on several occasions.  
She stated that the military did not try to discourage his 
use of tobacco and had provided cigarettes in his military 
rations. 


II.  Analysis

The threshold question is whether the appellant's claim for 
service connection for the cause of the veteran's death is 
well grounded, meaning plausible.  The appellant has the 
initial burden of submitting evidence sufficient to justify a 
belief that the claim is well grounded, and if she does not 
do so, there is no duty on the VA to assist her in developing 
the claim, and the claim must be denied.  38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service incurrence for a malignant tumor 
will be presumed if it becomes manifest to a compensable 
degree within the year after the veteran's separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Secondary service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disorder.  38 C.F.R. § 3.310 (1998).

For a service-connected disability to be the principal 
(primary) cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially, it is not sufficient to show 
that it causally shared in producing death, but rather it 
must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).

For the claim for service connection for the cause of the 
veteran's death to be considered well grounded, there would 
have to be medical evidence that an established service-
connected disability was the principal cause or contributory 
cause of death, or medical evidence linking the actual 
principal or contributory causes of death to service.  
Johnson v. Brown, 8 Vet. App. 423 (1995).

The veteran's sole service-connected disability at the time 
of his death was the residuals of a fractured nasal bone, 
rated as noncompensably disabling.  His service medical 
records, for the period from December 1948 to June 1952, show 
that his chest and lungs were clinically normal during active 
service.  Though medical records for his period of active 
duty from June 1952 to June 1955 are not obtainable, his Army 
Reserve medical examination reports show no chronic chest or 
lung abnormality in November 1982 or in April 1984.  In May 
1984, he was examined at a VA medical facility and his 
respiratory system was without any observable abnormality on 
physical evaluation or on chest X-ray.  Nearly a decade 
afterward, in August 1993, he was hospitalized and diagnosed 
as having a malignant carcinoma of the right upper lobe of 
the lung; there is no medical evidence on file, prior to 
August 1993, showing that he had a lung disability, including 
lung cancer.  His death certificate shows that he died on 
August [redacted], 1993.  The immediate cause of death was 
adenocarcinoma metastatic to the pleura, bone, and bone 
marrow, with pathologic fracture of femur, and chronic 
obstructive lung disease.

For the claim for service connection for the cause of the 
veteran's death to be considered well grounded, there would 
have to be medical evidence that the immediate or 
contributory cause of death (lung adenocarcinoma metastatic 
to the pleura, bone, and bone marrow, pathologic fracture of 
femur, and chronic obstructive lung disease) is linked to his 
period of service.  Johnson, supra.  As discussed above, the 
veteran's medical records indicate no evidence of obstructive 
lung disease or lung cancer (which metastasized to his 
adrenals, bone, and bone marrow) until August 1993, nearly 
four decades after his separation from active duty, and the 
claims file contains no medical evidence linking the cancer 
to his period of active duty.

The appellant contends that the veteran began smoking tobacco 
and developed a cigarette habit during his period of active 
service, and that such resulted in lung cancer which 
metastasized to his adrenals, bone, and bone marrow, and 
materially contributed to his death.  First, there is no 
evidence on file which establishes that the veteran began 
smoking during service, aside from the appellant's 
unsubstantiated contention.  It is noted that in August 1993, 
the veteran reported to his treating physicians of having a 
50-year-long history of a pipe smoking.  If the veteran's 
stated history is accurate, his smoking started 50 years 
prior to 1993, or in 1943; the veteran's active service did 
not begin until late December 1948.  Nevertheless, even 
assuming, for the sake of argument, that the veteran began 
smoking tobacco during active duty and became addicted to 
nicotine during service, there is still no medical evidence 
which clearly and explicitly establishes that his cause of 
death (lung cancer, with subsequent widespread metastatic 
involvement of his adrenal glands, bones, and bone marrow) 
was proximately caused by such tobacco use during his period 
of active duty from December 1948 to June 1955.  See 
VAOGCPREC 19-97 (May 13, 1997).  As previously stated, lung 
cancer was first noted in August 1993, nearly four decades 
after the veteran separated from service.  The appellant's 
own statements as to a relationship between the veteran's 
tobacco use and lung cancer are not competent evidence since, 
as a layperson, she has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Layno v. 
Brown, 6 Vet. App. 465 (1994).  

As no medical evidence of causality has been submitted, the 
claim for service connection for the cause of the veteran's 
death is implausible and must be denied as not well grounded.


ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

